Citation Nr: 1760123	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-26 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension for substitution purposes. 

2.  Entitlement to service connection for macular degeneration for substitution purposes. 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He also served in the Army National Guard.  The Veteran died in November 2013.  In August 2014, the RO recognized the appellant as the Veteran's surviving spouse and a properly substituted party.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. 
§ 3.1010(b) (2017).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction was later transferred to the RO in Philadelphia, Pennsylvania.  The Board remanded this matter on three previous occasions - in January 2015, September 2015, and May 2017.  The case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's hypertension was as likely as not due to a service-connected disability.  

2.  The Veteran's macular degeneration was as likely as not due to a service-connected hypertension.  


CONCLUSIONS OF LAW

1.  Hypertension is secondary to a service-connected disability.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  

2.  Macular degeneration is secondary to a service-connected disability.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that the Veteran developed hypertension and macular degeneration as the result of active service, and as the result of complications due to other service-connected disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, service connection findings are warranted for hypertension and macular degeneration.     

First, the medical evidence establishes that the Veteran had hypertension and macular degeneration prior to his death.  These diagnoses are noted in private and VA medical evidence dated until as recent as a September 2017 VA report.      

Second, service connection has been in effect for diabetes mellitus type 2 (diabetes) since November 2008, and has been in effect for heart disease since January 2009.  

Third, the medical evidence does not preponderate against the proposition that hypertension is due to service-connected diabetes and heart disease, and that macular degeneration is due to hypertension.  See 38 C.F.R. § 3.310.  

With regard to hypertension: in September 2015, the Board requested medical inquiry into the issue of whether hypertension was secondary to service-connected disability such as diabetes and heart disease.  In response, a February 2016 VA opinion was included in the claims file.  In the opinion the examiner found that hypertension was not secondary to service-connected disability because it was not possible to determine the etiology of the hypertension.  In May 2017, the Board found this opinion inadequate, and again remanded the issue for additional medical commentary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In response, another VA opinion, dated in August 2017, was included in the record.  As with the February 2016 opinion, this opinion stated that hypertension was likely not caused by service-connected disability.  In support, the examiner stated that, "by definition, 'Essential Hypertension' is high blood pressure that does not have a known cause."  This opinion is problematic insofar as it reiterates what was stated in the inadequate February 2016 opinion.  See Barr, supra.  The Board will not remand this issue a fourth time, however.  Rather, the Board will construe the February 2016 and August 2017 findings in a light favorable to the Veteran.  The Board will find that the opinions indicate that, due to difficulty identifying the cause of the Veteran's hypertension, it is as likely as not that two disease commonly associated with hypertension - diabetes and heart disease - caused his hypertension.  Thus, the evidence is in a state of relative equipoise with regard to whether hypertension is secondary to diabetes and heart disease.  See Alemany and Gilbert, both supra.  

With regard to macular degeneration:  a September 2017 VA examiner found the Veteran's eye disability likely unrelated to service and to service-connected disability.  In support, the examiner cited numerous risk factors for macular degeneration, such as hypertension.  As hypertension is now service connected, secondary service connection for macular degeneration is warranted as well.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

These service connection claims have been in appellate status since July 2010, and have been subject to multiple Board actions.  The Board has sought medical commentary and analysis on two previous occasions.  The Board will not remand this matter again for the purpose of seeking additional medical commentary.    

Based on the foregoing, service connection findings are warranted here - the Board cannot find that a preponderance of the evidence is against the secondary service connection claims for hypertension and macular degeneration.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.     


ORDER

Service connection for hypertension is granted, for substitution purposes.  

Service connection for macular degeneration is granted, for substitution purposes.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


